Case 2:18-cr-00016-RAJ-RJK Document 84 Filed 10/23/20 Page 1 of 8 PageID# 839




                      IN THE UNITED STATES DISTRICT COURT/
                                                                         , .        bled
                     FOR THE EASTERN DISTRICT OF VIRGINIA                     i   n..
                                       Norfolk Division                ''               ^
AUSTIN LEE HOWARD,                                                      L^^^UFDisTncTrnTT^
                                                                                  -'^ORFni y',V|CQunr
                      Petitioner,

       V.                                              CRIMINAL ACTION NO.2:18crl6

UNITED STATES OF AMERICA,

                      Respondent.

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Petitioner Austin Lee Howard's("Petitioner")pro se Motion to Vacate,

Set Aside, or Correct a Sentence pursuant to 28 U.S.C. § 2255 (the "§ 2255 Motion"), the

Government's Response to Petitioner's Motion,Petitioner's Reply in Opposition, and Petitioner's

Motion to Amend the § 2255 Motion. EOF Nos. 76, 81, 82, and 83. For the reasons set forth

below. Petitioner's Motion is DENIED.

                       I. FACTUAL AND PROCEDURAL HISTORY


       Petitioner was named in a four-count indictment returned by a Grand Jury in the Eastern

District of Virginia, Norfolk Division, on February 7, 2018. EOF No. 1. Counts One and Three

charged Petitioner with Bank Robbery, in violation of 18 U.S.C. § 2113(a) and 2, on or about

October 4, 2017, and October 13, 2017, respectively. Id. Counts Two and Four charged Petitioner

with Use of a Firearm During a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A) and

2, on or about October 4, 2017, and October 13, 2017, respectively. Id. On February 23, 2018, the

Petitioner pled not guilty to all charges. ECF No. 9. A jury trial commenced on April 19, 2018.

ECF No. 46. At trial, the Government presented evidence in support of all four charges, including

testimony from Petitioner's alleged co-conspirator. Marquis Buckley. Id. Based upon this



                                                1
Case 2:18-cr-00016-RAJ-RJK Document 84 Filed 10/23/20 Page 2 of 8 PageID# 840




evidence, on April 20,2018 the jury found Petitioner guilty of Counts Three and Four. Id. He was

found not guilty of Counts One and Two.Id.

       On July 24, 2018, Petitioner was sentenced to 60 months imprisonment for Count Three

and 120 months imprisonment for Count Four, to be served consecutively for a total period of 180

months incarceration. ECF Nos. 56 and 58. Petitioner was also sentenced to a five-year period of

supervised release. Id.

       Petitioner subsequently appealed his conviction based upon the following:(1)whether the

district court erred in denying Petitioner's motion to continue the trial based on the unavailability

of a defense witness,(2) whether the evidence was sufficient to convict Petitioner of Counts 3 and

4, (3) whether Petitioner's sentence was reasonable, (4) whether the Government committed

prosecutorial misconduct,(5) whether the district court demonstrated bias by interfering with his

trial, and (6) whether the district court did not properly instruct the jury. ECF No. 72. On August

14,2019,the United States Court of Appeals for the Fourth Circuit(the "Fourth Circuit") affirmed

Petitioner's conviction. Id.


       On June 22, 2020, Petitioner filed a pro se Motion to Vacate, Set Aside, or Correct a

Sentence pursuant to 28 U.S.C. § 2255. ECF No. 76. The Court subsequently ordered the

appropriate responses. ECF No. 78. The Government filed its Response in Opposition along with

the required Rosboro Notice on September 1,2020. ECF No. 81. On September 4,2020,Petitioner

filed a Motion to Amend the § 2255 Motion. ECF No. 82. Petitioner also filed a Reply to the

Government's Response on September 17, 2020. ECF No. 83. The Government did not file any

response to Petitioner's Motion to Amend. Accordingly, Petitioner's § 2255 Motion and the

Motion to Amend are ripe for disposition.
Case 2:18-cr-00016-RAJ-RJK Document 84 Filed 10/23/20 Page 3 of 8 PageID# 841




                                     II. LEGAL STANDARDS

A. Section 2255


       Section 2255 allows a federal prisoner "claiming the right to be released upon the ground

that the sentence was imposed in violation of the Constitution or laws ofthe United States ...[to]

move the court which imposed the sentence to vacate,set aside or correct the sentence." 28 U.S.C.

§ 2255. In a § 2255 motion, the petitioner bears the burden of proving his or her claim by a

preponderance of the evidence. See Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

Additionally,pro se filers are entitled to more liberal construction of their pleadings. Erickson v.

Pardus, 551 U.S. 89,94(2007).

        When deciding a § 2255 motion, the Court must promptly grant a hearing "unless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief." 28 U.S.C. § 2255(b). Motions under § 2255 generally "will not be allowed to do service

for an appeal." Sunal v. Large, 332 U.S. 174,178-79(1947). For this reason, issues already fully

litigated on direct appeal may not be raised again under the guise of a collateral attack. United

States V, Dyess, 730 F.3d 354, 360 (4th Cir. 2013). Issues that should have been raised on direct

appeal are deemed waived, procedurally defaulted, and cannot be raised on a 2255 Motion. United

States V. Mikalajunas, 186 F.3d 490, 492 (4th Cir. 1999). However, an individual may raise a

procedurally defaulted claim if he or she can show (1)"cause and actual prejudice resulting from

the errors of which he complains" or(2)that"a miscarriage ofjustice would result from the refusal

ofthe court to entertain the collateral attack   [meaning]the movant must show actual innocence

by clear and convincing evidence." Id. at 492-93. To demonstrate cause and prejudice, a petitioner

must show the errors "worked to [his or her] actual and substantial disadvantage, infecting [his or
Case 2:18-cr-00016-RAJ-RJK Document 84 Filed 10/23/20 Page 4 of 8 PageID# 842




her] entire trial with error of constitutional dimensions." United States v. Frady^ 456 U.S. 152,

 170(1982).

B. Crime of Violence Under 18 U.S.C.§ 924(c)(1)

         Section 924(c)(1)(A) provides that a person who uses or carries a firearm "during and in

relation to any crime of violence" or who "possesses a firearm""in furtherance ofany such crime"

may be convicted of both the underlying crime (here, bank robbery) and the additional, distinct

crime of utilizing a firearm in connection with a "crime of violence." Utilizing a firearm in

connection with a crime of violence is punishable by at least five consecutive years of

imprisonment, with seven years of imprisonment for brandishing the firearm and ten years of

imprisonment if the firearm is discharged. 18 U.S.C. § 924(c)(1)(A).

         Section 924(c)(3) defines "crime of violence" as "an offense that is a felony" and

        (A) has as an element the use, attempted use, or threatened use of physical force against
        the person or property of another, or
        (B)that by its nature, involves a substantial risk that physical force against the person or
         property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3). Courts commonly refer to § 924(c)(3)(A) as the "force clause" and to §

924(c)(3)(B) as the "residual clause."

         The "residual clause" of§ 924(c)(3)(B) has been held unconstitutionally vague by the U.S.

Supreme Court in United States v. Davis, 139 S. Ct. 2319 (2019).' Therefore, sentences for the

distinct firearm offenses found in § 924(c)(1)(A) may only be applied through the "force clause,"

which allows for an enhanced term of consecutive imprisonment if the underlying offense has as

an element that contains the use, attempted use, or threatened use of physical force.




'See also Sessions v. Dimaya, 138 S. Ct. 1204(2018)(holding a similar residual clause defining crimes of violence
in 18 U.S.C. § 16(b) to be unconstitutionally vague), Johnson v. United States, 135 S. Ct. 2551 (2015)(holding
another residual clause defining crimes of violence in 18 U.S.C. § 924(e)(2)(B) to be unconstitutionally vague).

                                                         4
Case 2:18-cr-00016-RAJ-RJK Document 84 Filed 10/23/20 Page 5 of 8 PageID# 843




       The Fourth Circuit has confronted the question of whether a robbery under the Hobbs Act

may serve as a predicate offense for the additional firearm offense found in the "force clause" of

18 U.S.C. § 924(c)(3)(A) in United States v. Mathis, No. 16-4633 (4th Cir. 2019). In Mathis, the

Fourth Circuit held that robbery pursuant to 18 U.S.C. § 1951(a) cannot be accomplished without

an element that includes the use, attempted use, or threatened use of physical force against the

person or property of another. Therefore, at least in the context ofthe Hobbs Act, robbery qualifies

as a predicate offense for the additional firearm offense in § 924(c)(1)(A) because its elements

satisfy the "force clause" found in § 924(c)(3)(A).

                                           III. DISCUSSION


       As a preliminary matter, the Court notes that Petitioner filed the § 2255 Motion on June

22,2020 and subsequently filed a Motion to Amend the § 2255 Motion on September 3,2020. The

Motion to Amend was filed after the Government filed its Response in Opposition to the original

Motion on September 1, 2020. The Government declined to respond to Petitioner's Motion to

Amend. Upon review, the Court finds that Petitioner makes additional arguments in the Motion to

Amend which were not considered in Petitioners original § 2255 Motion. The Court will liberally

construe Petitioner's Motion to Amend as a supplemental argument^ to Petitioner's orginial § 2255

Motion and address the arguments set forth in each filing. For the following reasons, Petitioner's

contentions are without merit.


       First addressing the Motion to Amend,Petitioner contends that the District Court erred by

failing to instruct the jury to require proof that Petitioner knew, in advance, that Petitioner's co-

conspirator would be armed during the alleged offense. Petitioner, however, already raised similar

issues on appeal. See ECF No. 72. The Fourth Circuit evaluated Petitioner's claims and concluded



       ^ The Motion to Amend is granted as a supplemental pleading.

                                                     5
Case 2:18-cr-00016-RAJ-RJK Document 84 Filed 10/23/20 Page 6 of 8 PageID# 844




that "sufficient evidence demonstrated that Howard knew that Buckley would be using a gun to

rob the bank."Id. at 5. The Court further held that"[a] rational juror could infer that Howard knew

that Buckley would use the gun in the second bank robbery based on the similar patterns in the

two bank robberies." Id. Accordingly, Petitioner improperly seeks to collaterally attack his

conviction and the Fourth Circuit's denial of Petitioner's appeal. See Dyess, 730 F.3d at 360.

        Turning to the original § 2255 Motion, Petitioner relies on the Supreme Court's holding in

United States v. Davis^ in support of two arguments:(1)that the underlying offense of conviction

(Count III) should have referred to a "conspiracy to commit bank robbery" instead of "bank

robbery," ECF No. 77 at 10, and (2) that Petitioner's conviction on Count IV must be vacated

because his underlying offense of"conspiracy to commit bank robbery" is not a crime of violence,

id. at 8.


        Regarding Petitioner's first argument. Petitioner alleges that the indictment charged him

with 18 U.S.C. § 2113(a) which, according to Petitioner, comports with "conspiracy to commit

bank robbery" instead of"bank robbery." Id. Petitioner argues that a conspiracy to commit a bank

robbery is not a crime of violence pursuant to United States v. Davis. Here, Petitioner again

attempts to collaterally attack his offense of conviction. A jury ofPetitioner's peers did not assess

that Petitioner was involved in a conspiracy to commit a bank robbery, but instead concluded that

Petitioner aided and abetted a bank robbery pursuant to 18 U.S.C. § 2. As the Fourth Circuit

already concluded, "[ajmple evidence established that Howard aided and abetted the robbery of

the second bank." ECF No.72 at 4. In so doing,the Fourth Circuit affirmed Petitioner's conviction,

including the accuracy of the jury instructions pertaining to aiding and abetting under 18 U.S.C. §

2. Id. at 3.




3 139 S. Ct. 2319(2019).
Case 2:18-cr-00016-RAJ-RJK Document 84 Filed 10/23/20 Page 7 of 8 PageID# 845




        Petitioner next argues that his underlying offense of conviction is not a crime of violence

under 18 U.S.C. § 924(c)(1)(A). The force clause defines a crime of violence as an offense that

"has as an element the use, attempted use, or threatened use of physical force against the person

or property of another." 18 U.S.C. § 924(c)(3)(A); see supra II.B. Therefore, if the underlying

offense requires the use, attempted use, or threatened use of physical force, it is an offense of

violence based on its elements. In the instant case. Petitioner's underlying conviction is for bank

robbery under the Federal Bank Robbery Act, 18 U.S.C. § 2113. Title 18 U.S.C. § 2113(a)applies

to "[w]hoever, by force and violence, or by intimidation, takes, or attempts to take, from the person

or presence of another, or obtains or attempts to obtain by extortion any property or money or any

other thing of value belonging to, or in the care, custody, control, management, or possession of,

any bank...." Accordingly, the elements of bank robbery under 18 U.S.C. §2113 cannot be

satisfied without threatened force, violence, or fear of injuryPetitioner's underlying offense of

conviction is therefore a crime of violence under 18 U.S.C. § 924(c)(1)(A).

        In short. Petitioner's claim fails because his underlying offense of conviction is not a

conspiracy to commit bank robbery but rather aiding and abetting a bank robbery. Additionally,

Petitioner's underlying offense constitutes a crime of violence based upon the use, attempted use,

or threatened use of physical force evident in the elements for 18 U.S.C. § 2113. Therefore, the

additional conviction for discharging a firearm under 18 U.S.C. § 924(c)(1)(A) was properly

applied and Petitioner's claim is without merit.




 Relatedly, the Fourth Circuit also held that robbery under the Hobbs Act contains elements that cannot be satisfied
 without threatened force, violence, or fear of injury. See United States v. Mathis, No. 16-4633 (4th Cir. 2019).
Case 2:18-cr-00016-RAJ-RJK Document 84 Filed 10/23/20 Page 8 of 8 PageID# 846




                                          IV. CONCLUSION

       For the reasons above, Petitioner's § 2253 Motion and the Motion to Amend are both

DENIED.


       This Court may issue a certificate of appealability only if the applicant has made a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c); Fed. R. App. P.

22(b)(1). This means that Petitioner must demonstrate that "reasonable jurists could debate

whether... the petition should have been resolved in a different manner or that the issues presented

were 'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel,529 U.S. 473,

484(2000)(quoting Barefoot v. Estelle,463 U.S. 880,893,n.4(1983));see United States v. Swaby,

855 F.3d 233, 239(4th Cir. 2017). Petitioner's claims are based upon incorrect interpretations of

statutory provisions and judicial precedent. As such. Petitioner fails to demonstrate a substantial

showing of a denial of a constitutional right, and a Certificate of Appealability is DENIED.

       In addition, the Court ADVISES Petitioner that he may appeal from this final Order by

forwarding a written notice of appeal to the Clerk ofthe United States District Court, United States

Courthouse, 600 Granby Street, Norfolk, Virginia 23510. The Clerk must receive this written

notice within sixty (60) days from this Order's date. The Court DIRECTS the Clerk to provide a

copy of this Order to all Parties.

       IT IS SO ORDERED.


Norfolk, Virginia
October    ,2020
                                                        Raymond A.Jackson
                                                        United States District Judge
